



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Hartshorne v. Hartshorne,









2011 BCCA 29




Date: 20110128

Docket: CA037220

Between:

Robert Kenneth
Hartshorne

Appellant/
Respondent on Cross-Appeal

(Plaintiff)

And

Kathleen Mary
Mildred Hartshorne

Respondent/
Appellant on Cross-Appeal

(Defendant)




Before:



The Honourable Mr. Justice Frankel





The Honourable Madam Justice D. Smith





The Honourable Mr. Justice Groberman




Supplementary Reasons
to: Court of Appeal for British Columbia, June 28, 2010
(
Hartshorne v. Hartshorne,
2010 BCCA 327, Vancouver Docket No. CA037220)




Counsel for the Appellant:



M.R. Ellis, Q.C.





Counsel for the Respondent:



S.N. Mansfield





Place and Date of Hearing:



Vancouver, British
  Columbia

April 1, 2010





Place and Date of Judgment:



Vancouver, British
  Columbia

June 28, 2010







Written Submissions Received:



September 24, October
  8
and 14, 2010







Date of Supplementary Judgment:



January 28, 2011






Supplementary Reasons of the Court





Supplementary Reasons for
Judgment of the Court:

[1]

On June 28, 2010, we issued written reasons for judgment on an appeal
brought by Mr. Hartshorne in regard to orders for spousal support, child
support and costs of the trial, as well as on a cross-appeal brought by the
respondent, Ms. Hartshorne, in regard to the extent of her interest in the
matrimonial home pursuant to the terms of the parties marriage agreement. The
trial judgment (
Hartshorne v. Hartshorne,
2009 BCSC 698 [
Hartshorne
2009
]): (i) awarded the respondent lump sum spousal support of $350,000
retroactive to the date of the first trial judges order in 2001 (
Hartshorne
v. Hartshorne,
2001 BCSC 325, 89 B.C.L.R. (3d) 110 [
Hartshorne 2001
]);
(ii) awarded the respondent increased child support, retroactively and
prospectively, for the two children of the marriage; and (iii) dismissed the
respondents cross-appeal which sought to increase the extent of her interest
in the matrimonial home under the marriage agreement from that which had been
confirmed by the Supreme Court of Canada in 2004 in upholding the enforceability
of the parties marriage agreement:
Hartshorne v. Hartshorne,
[2004] 1
S.C.R. 550 [
Hartshorne SCC
]) (the Order).

[2]

In our reasons for judgment, we allowed the appellants appeal from the
Order on a limited basis, dismissed the respondents cross-appeal, and upheld
the trial judges order for costs, which included an award for double costs:
Hartshorne
v. Hartshorne,
2010 BCCA 327 [
Hartshorne 2010
]. The award of double
costs was based on a comprehensive offer to settle made by the respondent on
October 1, 2008 (the Offer). After the issuance of the trial judges
reasons for judgment, the respondent informed the trial judge of the Offer and
applied for an award of double costs in the litigation after the date of the
Offer. In the result, the trial judge awarded the respondent costs at Scale C
from September 7, 2007 to October 13, 2008 (the date immediately
before the commencement of the trial), and double costs pursuant to R. 37B
of the
Rules of Court
(as they then were), from October 14, 2008 (the
first day of trial) until May 28, 2009 (the date of trial judges reasons
for judgment).

[3]

Following the release of our reasons for judgment, counsel for the
appellant applied to have this Court reconsider its decision to uphold the
trial judges award of double costs in light of the effect of our judgment on
the monetary aspect of the Order.

[4]

The jurisdiction of an appellate court to entertain an application to
reopen or reconsider an appeal is limited. In
Chutter v. Chutter,
2009
BCCA 177, 97 B.C.L.R. (4th) 32 (C.A.), Madam Justice Rowles summarized the
jurisprudence on this issue as follows:

[8]        If an appeal has been heard on the merits and
judgment has been entered, the Court of Appeal has no power to reopen the
appeal:
R. v. H. (E.F.); R. v. Rhingo
(1997), 33 O.R. (3d) 202, 115
C.C.C. (3d) 89 (C.A.); and
R. v. Garcha,
2000 BCCA 550, 143 B.C.A.C.
245. In this case the judgment has not been entered.

[9]        The question of
whether to reopen an appeal where the judgment has not been entered has been
considered in a number of cases including:
R. v. Blaker
(1983), 46
B.C.L.R. 344, 6 C.C.C. (3d) 385 (C.A.) [cited to B.C.L.R.];
Menzies v.
Harlos
(1989), 37 B.C.L.R. 249, 37 C.P.C. (2d) 94 (C.A.);
Mayer v. Mayer
Estate
(1993), 106 D.L.R. (4th) 353, 83 B.C.L.R. (2d) 87 (C.A.) [cited to
B.C.L.R.];
R. v. Hummel,
2003 YKCA 4, 175 C.C.C. (3d) 1;
Doman Forest
Products Ltd. v. GMAC Commercial Credit Corp.,
2005 BCCA 111, 7 C.P.C. (6th)
309;
Johnson v. Laing,
2004 BCCA 642, 248 D.L.R. (4th) 239; and
McVea
(Guardian ad litem of) v. British Columbia (Attorney General),
2006 BCCA
199, 51 B.C.L.R. (4th) 249. The source of the power to reopen is in the
inherent jurisdiction of the court to control its processes and prevent an
injustice:
Blaker
at 347-348.

[5]

In this case, the judgment of this Court has not yet been entered. Accordingly,
we are of the view that this Court retains the jurisdiction to entertain the
appellants application for reconsideration of the trial judges award of
double costs and agreed to receive written submissions from each of the parties
on this issue.

A.
Relevant
Litigation History

[6]

The lengthy history of the parties divorce litigation was reviewed in
some detail in both
Hartshorne 2009
and
Hartshorne 2010
. We do
not propose to repeat that history but will set out some of the relevant facts which
highlight the circumstances that gave rise to the trial judges award of double
costs.

[7]

In
Hartshorne 2001,
the appellant agreed to transfer title to the
family residence to the respondent as part of the division of assets. However, when
he appealed the decision in
Hartshorne 2001
he decided not to comply
with that consent provision of the order. His failure to transfer title of the
family residence to the respondent meant the respondent was then unable to
raise the funds (by mortgaging the property) to pay the compensation order made
in
Hartshorne 2001
. Thereafter, neither party applied to enforce the
provisions of the
Hartshorne 2001
order pending Mr. Hartshornes appeal
to this Court and the Supreme Court of Canada. The result of
Hartshorne SCC
was to

increase the amount of the compensation order the respondent was
required to pay the appellant under the terms of the marriage agreement on the
basis that she received the family residence in the division of assets.

[8]

In September 2007, following
Hartshorne SCC,
the appellant
applied for an order to set aside the consent provision of the
Hartshorne
2001
order that required him to transfer title to the family residence to
the respondent. He also applied for an order for sale of the family residence. That
application was heard by the trial judge on April 10, 2008, in advance of
the hearing on the respondents application for spousal support and increased retroactive
and prospective child support, and was dismissed on April 16, 2008. No
appeal was taken from that order.

(i)
The Trial: Hartshorne 2009

[9]

On October 31, 2007, the respondent applied for spousal support in
accordance with the marriage agreement, and increased retroactive and
prospective child support. That application evolved into a ten-day trial before
Mr. Justice Leask. Before the trial judge, the parties agreed that any order
for spousal support should be in the form of a lump sum award; only the amount
of that award was in issue. The respondent also agreed that any increased
retroactive award for child support should go back only to 2005 even though the
appellant had not paid an increased amount for child support based on an increase
in his income from the initial child support order, pursuant to the
Federal
Child Support Guidelines,
SOR/97-175 [the 
Guidelines
]

since
1999. The respondent first raised this issue with the appellant in 2002.

[10]

At trial, the appellant also disputed the interest rate to be applied to
the compensation order post-
Hartshorne SCC
: he argued that the
negotiated interest rate in
Hartshorne 2001
should also apply to the
increased amount of the compensation order post-
Hartshorne SCC.
The
trial judge rejected that submission and found that the negotiated interest
rate applied only to the amount of the compensation order in
Hartshorne 2001,
and not to the increased amount of the compensation order post-
Hartshorne
SCC.
The net effect of the trial judges finding on this issue was a difference
of $112,425. The appellant did not appeal this aspect of the Order.


[11]

Leask J. provided comprehensive written reasons in
Hartshorne 2009
.
In supplemental reasons for judgment dated August 28, 2009, he awarded the
respondent costs of the hearing at Scale C, and double costs from the first day
of the trial as a result of the respondents presentation of the Offer 12 days
before trial: see
Hartshorne v. Hartshorne,
2009 BCSC 1180 [
Hartshorne-costs
].

[12]

In particular, the Offer provided:

With respect to child support, there remains extant my
clients variation application dated April 4, 2002 wherein she sought to vary
the child support payable on the basis of your clients increased annual
income. She also brought an application in June of 2004 seeking directions as
to the presentation of evidence and the hearing of her April 2002 application.
The quantum of child support payable by your client based on his increased
income in the period from 2002 to the date that he terminated the support
results in a
significant
lump sum payable by your client. [Emphasis in
Offer.]

Your client stopped paying child support for Teddy in January
of 2006 and for Elly in September of 2007. My client does not agree that your
client was entitled to terminate support at those times as he did. In addition,
your client deducted what he claimed were s. 7 expenses owed to him by my client
in a manner that did not accord with the parties respective Guideline incomes
and obligations. Confining my clients claim for retroactive support to a three
year period results in an award of lump sum child support in the range of
$40,000 to $75,000.

For the purposes of achieving settlement, my client is
prepared to agree to the following:

1)         That
she owes your client the sum of $495,170.16 for his interest in the matrimonial
home and the overpayment on Osoyoos;

2)         That
deducted from that amount is lump sum spousal support in the sum of $275,000;

3)         That
deducted from that amount is lump sum child support in the sum of $50,000.00;

4)         That
your clients obligation to pay any spousal and child support will cease
absolutely other than the continuation of payment towards the childrens
university expense;

5)         That
your client will receive as a full and final settlement in this matter the sum
of $250,000 payable within seven days from the date of settlement;

6)         Each party will bear their own costs; and

7)         The terms of settlement will be incorporated into
a Court Order.

The Defendant reserves the right
to provide this offer to the Court following Judgment on the issue of costs.

[13]

In
Hartshorne-costs,
Leask J. found that the Offer was a
reasonable one, providing a compromise resolution of a long and difficult
litigation (para. 25), and that the Offer should have been accepted. In
arriving at this conclusion, he noted that: (i) the Offer was received by
the appellant 12 days before trial; (ii) it was comprehensive; and
(iii) it was intended to resolve all the disputed issues outstanding
between the parties. Further, he stated that it provided enough information
from which the appellant could analyze the content of the Offer, without
requiring the appellant to accept the respondents reasoning. Finally, Leask J.
noted that the Offer was more favourable to the appellant than the result at
trial.

(ii)
The Appeal: Hartshorne 2010

[14]

The appellants appeal from the Order alleged six errors by the trial
judge:

(i)       in
awarding the appellant a new order for compensatory spousal support 11 years
after separation, which was not supported by evidence of economic disadvantage;

(ii)      in
awarding the respondent retroactive spousal support at the high end of the
range of the
SSAG
[
Spousal Support Advisory Guidelines
] for the
10-year period commencing January 1, 2000;

(iii)      in
awarding the respondent spousal support based on the average post-trial
earnings of the appellant;

(iv)     in
holding that the lump sum spousal support was payable retroactive to February
28, 2001, and was to be applied to the portion of the debt owing by the
respondent to the appellant which bore interest at 7 percent compounded
semi-annually;

(v)      in
awarding the respondent retroactive and ongoing child support for the parties
son after he had reached the age of 19; and

(vi)     in awarding
the respondent costs at Scale C and double costs from October 14, 2009.

[15]

The respondent cross-appealed regarding the trial judges interpretation
of the clause in the marriage agreement relating to the extent of her interest
in the family residence.

[16]

On appeal, we dismissed all but two of the appellants grounds of appeal,
and dismissed the respondents cross-appeal: we set aside the trial judges
retroactive application of the lump sum award of spousal support to 2001 (which
had effectively erased the negotiated interest rate the respondent had agreed
to pay on the
Hartshorne 2001
compensation order), and we set aside the
prospective aspect of the award of increased child support for the eldest child
of the marriage, as of the date of the Order (May 28, 2009). At that date,
the eldest child was over the age of 19, not attending school and had
demonstrated an ability to earn sufficient income with which to support
himself. In all other respects we upheld the Order, including the award of
costs.

[17]

The net effect of the order on appeal was to increase the amount of the
compensation order to the appellant and to change the relevant provision of the
order of Leask J. in the following manner (note: in calculating the monetary
changes to the trial judges award we have taken the post-judgment interest only
up to the date of the Offer):

The
appellant shall pay to the respondent:

(a)      Pursuant
to the Order of Beames J. pronounced February 28, 2001, $265,318 plus
post-judgment interest from that date [calculated to be $370, 371.91];

(b)      Pursuant
to the Order of the Supreme Court of Canada, pronounced March 26, 2004,

(i)       $285,832
plus post-judgment interest from February 28, 2001 [calculated to be
$396,055.96];

(ii)      $29,620.16
plus post-judgment interest from August 2, 2002 [calculated to be $38,678.97];

(c)      Repayment
by the respondent to the appellant of costs and post-judgment interest,

(i)       $22,118.84 plus
post-judgment interest from April 18, 2002; and

(ii)      $359.06
plus post-judgment interest from April 29, 2002 [together calculated to be
$29,581.86].

[18]

Therefore, the total amount of the compensation order payable by the
respondent to the appellant as a result of the order on appeal, to the date of
the Offer, is $835,688.70.

[19]

Deducted from this amount is the lump sum spousal support of $350,000
owed by the appellant to the respondent, and arrears of s. 3
Guidelines
child support at $97,363 (not including pre-judgment interest). In order to
properly quantify the value of the order resulting from this Courts judgment,
child support paid since October 2008 must also be included as a deduction from
the appellants overall award. Child support paid since October 2008 totals $49,496.
Therefore, the total amount of the child support ordered is $146,859 (at a
minimum). These numbers are calculated as follows:

(i)       Child support arrears (prior to October, 2008)




2005
arrears
without interest (included in
  Leask J.s order and unaltered by this court).



$17,368





2006
arrears

without
interest (included in Leask J.s order and
  unaltered by this court).



$39,364





2007
  arrears
without
interest (included in Leask
  J.s order and
unaltered
by this
  court).



$28,011





2008
arrears

to

October
, 2008
  without interest (included in Leask J.s order and unaltered by this court).



$12,620





Total



$97,363




(ii)      Child support ordered to be paid since October,
2008




Son









$1,316/month
  from
October

2008
until end of May 2009
(8 months)



$10,528





Daughter









$2,071/month
  for 4
months
during the summer
(2009, 2010 - 8 months)



$16,568





$1,400/month
  for 8 months while at school
(2009/2010, 2010/2011 - 16 months)



$22,400





Total



$49,496




[20]

Therefore, the net amount owed by the respondent to the appellant as of
the date of the Offer we calculate at $338,239.70:




Property
and
costs awards



$835,098.70





Less
spousal
support award



$350,000.00





Less
arrears
of and prospective child support



$146,859.00





Total



$338,239.70




[21]

As indicated, these calculations do not include interest on the child
support awards, nor do they include a value for any additional contingent child
support payments by the appellant in the future, for example if the parties
son returns to school (which we have been advised that he has since our order),
and the parties daughter continues with her education beyond a first degree. If
such future contingent support becomes a reality, those amounts would further
reduce the monetary value of the appellants award in comparison with the Offer.

B.
Discussion

(i)
Standard of review

[22]

The standard of review on the issue of costs was recently addressed in
Victoria
(City) v. Adams,
2009 BCCA 563:

[180]    The general rule with respect to costs is that they
follow the event and are assessed on a party and party basis unless the court
otherwise orders: Rules 57(9) and 57(1) of the
Rules of Court
. Courts
retain the discretion to depart from the general rule where the circumstances
justify a different approach:
British Columbia
(Minister of Forests)
v. Okanagan Indian Band
, 2003 SCC 71, [2003] 3 S.C.R. 371 at para. 22.
It
is a broad discretion, and this Court will only interfere if there is
misdirection or the decision is so clearly wrong as to amount to an injustice:
Agar v. Morgan
, 2005 BCCA 579 at para. 26.

[
Emphasis added.]

[23]

Given the discretionary nature of an award of costs, appellate review of
such an award is limited. An appellate court may only interfere with an award
of costs if it can be demonstrated that the trial judge has made an error in
principle or if the costs award is plainly wrong:
Hamilton v. Open Window
Bakery Ltd.,
2004 SCC 9, [2004] 1 S.C.R. 303 at para. 27, quoted in
Giles
v. Westminster Savings and Credit Union
, 2010 BCCA 282 at para. 72.

[24]

Where this Court modifies an award at trial, as this Court has done in
this case, the deference that must be afforded to the trial judges costs order
is moderated to some degree. To the extent that the amount or nature of the
award was a factor in the costs award below, this Court is entitled to
reconsider the costs award without undue deference to the views of the trial
judge. On the other hand, if the change in the amount or nature of the award
does not affect the judges reasoning or was not a factor in the exercise of
his or her discretion, deference should continue to be paid to the trial
judges exercise of discretion.

(ii)
The double costs rule
and its guiding principles

[25]

An award of double costs is a punitive measure against a litigant for
that partys failure, in all of the circumstances, to have accepted an offer to
settle that should have been accepted. Litigants are to be reminded that costs
rules are in place to encourage the early settlement of disputes by rewarding
the party who makes a reasonable settlement offer and penalizing the party who
declines to accept such an offer (
A.E. v. D.W.J.,
2009 BCSC 505, 91
B.C.L.R. (4th) 372

at para. 61, citing
MacKenzie v. Brooks,
1999
BCCA 623,
Skidmore v. Blackmore
(1995), 2 B.C.L.R. (3d) 201 (C.A.),
Radke
v. Parry,
2008 BCSC 1397). In this regard, Mr. Justice Frankels comments
in
Giles
are apposite:

[74]      The purposes for which costs rules exist must be
kept in mind in determining whether appellate intervention is warranted. In
addition to indemnifying a successful litigant, those purposes have been
described as follows by this Court:

·

[D]eterring frivolous actions or defences:
Houweling
Nurseries Ltd. v. Fisons Western Corp.
(1988), 37 B.C.L.R. (2d) 2 at 25 (C.A.), leave refd, [1988] 1 S.C.R. ix;

·

[T]o encourage conduct that reduces the duration and expense of
litigation and to discourage conduct that has the opposite effect:
Skidmore
v. Blackmore
(1995), 2 B.C.L.R. (3d) 201 at para. 28 (C.A.);

·

[E]ncouraging litigants to settle whenever possible, thus
freeing up judicial resources for other cases:
Bedwell v. McGill
,
2008 BCCA 526, 86 B.C.L.R. (4th) 343 at para. 33;

·

[T]o have a winnowing function in the litigation process by
requir[ing] litigants to make a careful assessment of the strength or lack
thereof of their cases at the commencement and throughout the course of the
litigation, and by discourag[ing] the continuance of doubtful cases or
defences:
Catalyst Paper Corporation v. Companhia de Navegação Norsul
,
2009 BCCA 16, 88 B.C.L.R. (4th) 17 at para. 16.

[26]

Rule 37B(6) of the
Rules of Court
(which is now R. 9-1(6) of
the
Supreme Court Civil Rules
and remains the same as its predecessor)
lists the following factors to be considered in making an award for double
costs under R. 37B(5)(b):

(a)      whether
the offer to settle was one that ought reasonably to have been accepted, either
on the date that the offer to settle was delivered or on any later date;

(b)      the
relationship between the terms of settlement offered and the final judgment of
the court;

(c)      the
relative financial circumstances of the parties;

(d)      any other factor the court
considers appropriate.

[27]

The first factor  whether the offer to settle was one that ought
reasonably to have been accepted  is not determined by reference to the award
that was ultimately made. Rather, in considering that factor, the court must
determine whether, at the time that the offer was open for acceptance, it would
have been reasonable for it to have been accepted:
Bailey v. Jang
, 2008
BCSC 1372, 90 B.C.L.R. (4th) 125 at para. 24;
A.E. v. D.W.J.
at para.
55. As was said in
A.E. v. D.W.J.
, The reasonableness of the
plaintiffs decision not to accept the offer to settle must be assessed without
reference to the courts decision (para. 55). Instead, the reasonableness is
to be assessed by considering such factors as the timing of the offer, whether
it had some relationship to the claim (as opposed to simply being a nuisance
offer), whether it could be easily evaluated, and whether some rationale for
the offer was provided. We do not intend this to be a comprehensive list, nor
do we suggest that each of these factors will necessarily be relevant in a
given case.

[28]

Leask J. found that the Offer was one that ought reasonably to have been
accepted by the appellant based on a number of factors: (i) the Offer was
presented 12 days before the date of trial; (ii) the Offer was a
comprehensive one that, if accepted, would have resolved the need to for the
ten-day trial; (iii) the Offer provided sufficient information to permit
the appellant to understand the content of the order; (iv) accepting the
Offer would not require the appellant to completely accept the respondents
reasoning in support of the Offer; and, (v) the litigation had been long
and protracted and acceptance of the Offer would effectively have ended all
outstanding disputes between the parties.

[29]

Because the amount and nature of the ultimate award is not considered in
assessing whether the award ought reasonably to have been accepted, Leask J.s conclusion
with respect to that issue is unaffected by the change in the award on appeal.
Leask J. considered all of the factors that were relevant to the question of
whether the award was one that ought reasonably to have been accepted, and his
conclusion on that issue, is, therefore, entitled to deference.

(
iii)
The
monetary aspect of the Offer and its relationship to this Courts order

[30]

The appellant argues that the award of double costs should be set aside
by this Court on the sole basis that the monetary effect of the order from this
Court was more favourable to him than what he would have received had he
accepted the Offer. The relationship of the Offer to the Courts order is,
under R. 9-1(6)(b), an independent factor to be considered in deciding whether
a double costs order should be made, as it was under the former R. 37B(6)(b).
As the judgment of this Court made important changes to the award, we must
consider this factor anew: Leask J.s conclusions should not be accorded deference
regarding this factor.

[31]

We do not agree, however, with the appellants assertion that the
monetary effect of our order exceeds the Offer.

[32]

In this case, by our calculations the amount of the Offer surpasses the
final disposition of the action (as revised by this Courts order). Had the
appellant accepted the Offer he would have received from the respondent $250,000
and would have also been relieved of payment for any child support arrears and
prospective s. 3
Guidelines
support which we have calculated
together as totalling $146,859. The value of the Offer, therefore, was $396,859,
while the amount of the final disposition of the action is, at its best for the
appellant, $338,239.70.

[33]

We say at its best as the latter calculation does not include the
payment of s. 3
Guidelines
support for the son if or when he
returns to school (we were advised in written submissions that the parties son
has returned to a post-secondary degree course) or for the daughter should she
continue in her post-secondary education at the end of four years.

[34]

Also notable is the fact that, upon review of the lower court file, it
was discovered that the trial judge had ordered the daughters university
tuition to be paid from the RESP (in an order dated August 28, 2009), indicating
that the childrens university expenses would be covered in some fashion by an
RESP. We have also noted from our review of the lower court proceedings that the
appellant received a credit against his arrears of s. 3
Guidelines
support
for direct payments he made to the children in relation to his proportionate
share of certain s. 7
Guidelines
expenses.

(iv)
Other considerations

[35]

In this case there are factors under R. 37B(6)(c) and (d) that are
material to the question of whether the award of double costs should be upheld.
They include what we view as blameworthy conduct (see
D.B.S. v. S.R.G.,
2006
SCC 37, [2006] 2 S.C.R. 231) by the appellant in refusing to increase his child
support payments between 1999 and 2004, based on an increase in his
Guidelines
income during that period. While the respondent did not pursue an application
for increased child support until 2002, and limited her application to a
retroactive increase in that support to 2005, it was the children who bore the
burden of the appellants refusal to meet his financial obligation to them
during this period, at a time when the respondents income, when she finally
returned to the workforce, was at its lowest.

[36]

A comparison of the parties respective incomes as outlined in our
reasons for judgment is, for convenience, repeated below:




Year



Amount
  (appellant)



Amount (respondent)





1999



$342,712



$Nil





2000



$313,345



$Nil





2001



$301,916



$26,744





2002



$202,723



$59,465





2003



$284,011



$65,348





2004



$137,803



$73,936





2005



$238,590



$91,840





2006



$401,929



$90,468





2007



$320,550



$121,879




[37]

When the initial final order for child support was made in November 1999,
it was based on the appellants 1998
Guidelines
income of $175,789. That
Guidelines
income attracted an order for monthly support of $1,972.31
(see
Hartshorne 2010
at para. 5). Significantly, the appellant maintained
that level of support until the trial judges order in
Hartshorne 2009,
even
though the respondent had formally requested an increase in the child support
in 2002. However, the appellants actual income in 1999 was almost double from
that of his 1998 income, which was the basis for his initial s. 3
Guidelines
support. Had the appellant paid s. 3
Guidelines
support based
on his actual income between 1999 and 2004, the children would have received
the financial benefit of an additional $62,719, which we calculate as follows:




Year



Income



Guidelines monthly



Guidelines annually



Actual paid (at $1972/mo)



Difference





1999



$342,712



$3,625



$43,500



$23,664



$19,836





2000



$313,345



$3,334



$40,008



$23,664



$16,344





2001



$301,916



$3,221



$38,652



$23,664



$14,988





2002



$202,723



$2,238



$26,867



$23,664



$3,203





2003



$284,011



$3,043



$36,524



$23,664



$12,860





2004



$137,803



$1,596



$19,152



$23,664



- $4,512





















Total:



$62,719




[38]

In this regard, the comments of Madam Justice Prowse, writing for the Court
in
Greene v. Greene,
2010 BCCA 595, are apposite and bear repeating:

[72]      In my view, Mr. Greene could not have failed to
recognize that he had a responsibility to provide child support which reflected
the substantial increases in his income over the years.  He had counsel at
the time of the consent order and was well aware that child support was
determined under the
Guidelines
in accordance with his income.  In
fact, his willingness to provide for the childrens skiing and hockey expenses
appears to be a recognition by him that his obligations to them as they grew
older and their expenses increased, were greater than they were in 2000.

[73]      In
D.B.S.
, the court addressed the potential
obligation of a payor parent for retroactive support even where there had been
no demand for disclosure or increased payments.  At paras. 59 and 60 of
the decision, the majority stated:

... Parliament ... [has] placed responsibility
on
both
parents to ensure that their children are receiving a proper
amount of support.  While the payor parent does not shoulder the burden of
automatically adjusting payments, or automatically disclosing income increases,
this does not mean that (s)he will satisfy his/her child support obligation by
doing nothing.  If his/her income rises and the amount of child support
paid does not, there will remain an unfulfilled obligation that could later
merit enforcement by a court.

No child support analysis should ever lose sight
of the fact that support is the right of the child:
Richardson
, at
p. 869.  Where one or both parents fail to vigilantly monitor child
support payment amounts, the child should not be left to suffer without a
remedy.  The fact that Parliament ... [has] not compelled payor parents to
automatically disclose changes in income, so that the amount of child support
they owe could be varied accordingly, says nothing about a courts jurisdiction
to make retroactive awards once the parties are properly in front of it. 
In fact, a policy that is permissive of retroactive awards would be perfectly
consistent with the rest of the child support system: parents are to be trusted
with the responsibility of caring for their children, but courts are not to be
discouraged from defending the rights of children when they have the
opportunity to do so.  Thus, while an application is a necessary trigger
to the courts jurisdiction, the court may still retain the power to make a
retroactive award once it is properly seized of the matter.  [Emphasis in
original.]

[74]      The majority also addressed the situation where, as
here, the payor was paying pursuant to a court order but where the amount being
paid did not reflect increases in the payors income.  In that respect,
the court stated that the fact of a court order does not mean that the payors
obligation to pay support at a particular amount is set in stone, and that the
presumption that a court order is valid is not absolute in terms of fixing the
payors responsibility at a particular amount until it is prospectively changed
by further order.  At para. 68 of the decision, the court stated:

The concern associated with retroactivity is
that, from the perspective of the person on whom a retroactive obligation is
imposed, the order is arbitrary and unfair: [citation omitted].  Yet a
retroactive child support order, as considered in the present appeals, does not
involve imposing an obligation on a payor parent that did not exist at the time
for which support is being claimed: [citation omitted].  As I concluded
above, a payor parent always has the obligation to pay  and the dependent
child always has the right to receive  child support in an amount that is
commensurate to his/her income.  This obligation is independent of any
court order that may have been previously awarded.  Accordingly, even
where the payor parent has made payments consistent with an existing court
order, (s)he would not have been fulfilling his/her obligation to his/her
children if those payments did not increase when they should have, according to
the applicable law at the time.  Thus, the support obligation of a payor
parent, while
presumed
to be the amount ordered by a court, will not
necessarily be
frozen
to the amount ordered by a court.  It is the
responsibility of both parents to ensure that the payor parent fulfils his/her
actual obligation, tailored to the circumstances at the relevant time. 
Where they fail in this obligation, a court may order an award that recognizes
and corrects this failure.  Such an award is in no way arbitrary for the
payor parent.  To the contrary, it serves to enforce an obligation that
should have been fulfilled already.  [Emphasis in original.]

[39]

In our view, based on a consideration of all of the factors in R. 37B(6),
we are not persuaded the trial judges award of double costs should be varied, even
with the increase in the amount of the compensation order as a result of our order
in
Hartshorne 2010,
or that it would amount to a miscarriage of justice
to the appellant if upheld.

C.
Conclusion

[40]

In the result, we confirm our order dismissing the appellants appeal
from the trial judges award of double costs.

[41]

The respondent is entitled to costs of this application.




The Honourable Mr. Justice Frankel





The Honourable Madam Justice D. Smith





The Honourable Mr. Justice Groberman







